t c memo united_states tax_court richard l and betty l seltzer petitioners v commissioner of internal revenue respondent docket no filed date richard l seltzer pro_se j eric lawson for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issue for decision is whether petitioners must include in income the entire amount of civil service retirement_system csrs retirement benefits received by richard l seltzer during each year in issue all other adjustments made in the notice_of_deficiency are computational in nature and will automatically be resolved in accordance with the resolution of the disputed issue some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference during the years in issue petitioners were husband and wife and filed joint federal_income_tax returns at the time the petition was filed petitioners resided in new palestine indiana references to petitioner are to richard l seltzer petitioner was employed in a civilian capacity by the department of defense from until his retirement in as a civilian federal government employee petitioner participated in the csrs and over the term of his employment made non-tax advantaged contributions towards a csrs retirement annuity in the amount of dollar_figure petitioner retired from the department of defense on date and began receiving csrs retirement benefits the annuity sometime after july of petitioner's annuity took into account his prior military service with the u s army it appears that petitioner has been involved in long-standing ongoing disputes with the office of personnel management opm concerning whether opm gave him proper credit towards his annuity for his military service petitioner claims that because opm failed to give him proper credit for certain military service his annuity benefits have been less than they should have been in opm determined that petitioner was overpaid annuity benefits for prior periods in the amount of dollar_figure consequently opm began collecting the overpayment by deducting or withholding dollar_figure from petitioner's monthly annuity distributions through this method as of date opm had collected the entire amount of the overpayment and the deductions from petitioner's annuity distributions did not continue beyond that date for various reasons petitioner does not necessarily agree that he was overpaid for the earlier years nevertheless through the deductions from his monthly annuity benefits he repaid dollar_figure to opm in no other repayments were made by petitioner to opm during no repayments of annuity benefits through deductions from petitioner's pension benefits or otherwise were made by petitioner to opm during and 2opm is responsible for the administration of the csrs 3in this regard see 833_f2d_975 fed cir during the year after having his annuity distributions reduced as discussed above petitioner received annuity benefits from opm in the amount of dollar_figure although the form w-2p a issued by opm to petitioner with respect to the year characterized the amount as a gross distribution in fact it was net of the dollar_figure repayment for the years and petitioner received dollar_figure and dollar_figure respectively in annuity distributions the amount was appropriately reported on a form w-2p a and the amount was appropriately reported on a form 1099r on line 17a of their and federal_income_tax returns petitioners reported total pensions and annuities in the amounts of dollar_figure dollar_figure and dollar_figure respectively on line 17b of their returns for each of the 4petitioner retired from the u s army reserves as a lieutenant colonel in he retired from the ohio public_utility commission as an administrative officer in during each year in issue in addition to his csrs annuity distributions petitioner also received pension or annuity income from the u s army the public employees retirement_system of ohio pers and social_security_benefits the disputed issue in this case involves only petitioner's csrs annuity 5these totals consisted of the following items payor pers dollar_figure u s army dollar_figure opm dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure years in issue petitioners listed the taxable_amount of such items as dollar_figure dollar_figure and dollar_figure respectively in computing the amounts reported on line 17b petitioners reduced the amounts shown on line 17a for each year by dollar_figure dollar_figure and dollar_figure respectively the amounts of the reductions relate entirely to the csrs annuity distributions in the notice_of_deficiency respondent determined that petitioners were not entitled to the reductions claimed and in addition to other adjustments not in dispute increased petitioners' income for each year in issue by the amount of the reduction claimed by petitioners in connection with petitioner's csrs annuity distributions respondent's determinations having been made in a notice_of_deficiency are presumptively correct and petitioners bear the burden of proving that such determinations are erroneous rule a 290_us_111 although we are unable completely to follow petitioners' arguments it appears that they take the position that the reductions or exclusions were proper for two reasons first they claim that the reductions reflect amounts that they repaid to opm during the relevant year as best as we can tell from the record petitioners allege that petitioner repaid or contributed 6in the notice_of_deficiency respondent erroneously overstated the amount of the adjustment on this item the parties stipulated that the proper amount of the adjustment should have been dollar_figure previously_taxed_income to opm in an amount totaling dollar_figure7 between the years and petitioners contend that the reductions in some manner relate to these alleged repayments or contributions and that unless the reductions are allowed portions of petitioner's retirement benefits will effectively have been taxed twice secondly they argue that they are entitled to reduce the amount received from opm for each year by the amount that petitioner should have received for such year if opm would have properly computed his csrs retirement benefits while we agree as respondent apparently does that as a general proposition taxpayers should not be twice taxed on the same income we fail to see any relationship between the amount that petitioner claims to have repaid to opm during through and the amount by which petitioners reduced the csrs retirement benefits for each year in any event we find that with respect to the years before us the only repayment made by petitioner occurred in and the amount of such repayment was taken into account in the amount of gross annuity distributions reported on the form w2-p a issued to petitioner for that year there is no evidence in the record of any repayments with respect to the years or we believe petitioner considers the term repayment to include amounts that he should have received 7specifically petitioner asserts that he repaid or contributed income to opm in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years through respectively from opm based upon his calculations of what his retirement benefits should have been such repayments do not give rise to the potential of subjecting petitioners to double_taxation on the same income even if the record contained sufficient evidence to do so which it does not it is well beyond the jurisdiction of this court to determine the proper amount of petitioner's csrs retirement benefits while the record does not reveal what petitioner should have received as annuity distributions from opm during the years in issue we do know what he did receive evidenced not only by the amounts reported on the forms w-2p a or 1099r but by the stipulations of the parties as well it would appear to us that petitioner by excluding portions of his annuity distributions is attempting to recoup through reduced federal income taxes what he claims he should have received in annuity benefits whatever petitioner's reasons for the claimed reductions or exclusions petitioners have provided us with no authority and we are aware of none that would entitle them to do what they did in general unless specifically excluded gross_income means all income from whatever source derived including annuities sec_61 more specifically sec_72 provides that except as otherwise provided in chapter normal taxes and surtaxes gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract no provision of sec_72 supports the position taken by petitioners in this case over the 3-year period in issue petitioners excluded a total of dollar_figure from the annuity distributions petitioner received from opm exclusions from income cannot be implied but must be unambiguously proven cf 485_us_351 this petitioners have failed to do as previously stated petitioners have not called our attention to any authority and we know of none that would permit them to exclude any portions of petitioner's annuity distributions from their income for the years in issue accordingly respondent's determination increasing petitioners' income for the years and as set forth above is sustained except to the extent set forth supra in note to reflect the foregoing decision will be entered under rule 8petitioners do not claim that they are entitled to exclude portions of the annuity distributions in dispute in accordance with sec_72 according to opm petitioner would have recovered his contributions many years before the years in issue we assume petitioner pursuant to a prior version of sec_72 would have appropriately excluded from income the annuity distributions that represented the recovery_of his contributions
